Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-18-22 has been entered.
 DETAILED ACTION
Status of Claims
Claims 1-18 and newly added claim 19 have been reviewed and are addressed below.  

Response to Arguments/Amendments
Applicant’s amendments filed on 4-18-22 has been entered and are addressed below.
Applicant argues that the amended claims specifically automatically updating the display screen to display newly obtained medical image overcomes the 101 rejection. Examiner respectfully disagree. The amended claim does not overcome the 101 rejection since this is similar to presenting received data. There is no data transformation performed or data normalization in real time which is then send to the users in the network via push notification in real time.
With respect to applicants arguments regarding the prior art, it is moot in view of applicant’s amendments to the claims and are addressed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-19 are drawn to an processing apparatus, display apparatus and computer readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 12, 16 and 17 recite “obtains an abnormal shadow candidate detection result…”, “based on the obtained abnormal shadow candidate detection result, determines the number of image interpreters…”, “determines a priority order for each abnormal shadow candidate…”, “outputs the determined number of image interpreters and the priority order”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “hardware processor”, “non-transitory computer readable storage medium”, “display”, “medical generation apparatus” , which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “generated based on medical images obtained by a medical image generation apparatus”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 35 states that " medical image generation apparatus that takes images of human bodies (examinees) and generates digital data of the taken images (medical images). As the image generation apparatus 1, modalities, such as an X-ray radiography apparatus using a CR (Computed Radiography), an X-ray radiography apparatus using an FPD (Flat Panel Detector), a CT (Computed Tomography) apparatus, an MRI (Magnetic Resonance Imaging) apparatus, a cassette-type image reading apparatus, and a film digitizer, can be used. An example of the image generation apparatus 1 is an X-ray radiography apparatus. The X-ray radiography apparatus generates data of X-ray images, such as a chest X-ray image and an abdominal X-ray image”.
Paragraph 38 recites “The CAD 2 is a computer that analyzes the medical image provided by the image generation apparatus 1, thereby performing a process of detecting abnormal shadow candidates. The CAD 2 includes: a central processing unit (CPU); a random access memory (RAM); a storage, such as a hard disk drive (HDD); and a communication unit, such as a LAN card”.
The claims recite the additional element of “generated based on medical images obtained by a medical image generation apparatus”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-11, 13-15, 18-19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marx (2015/0278726) in view of Taguchi (US 5,807,256) and Squilla (2009/0182577).
With respect to claim 1 Marx teaches an information processing apparatus comprising a hardware processor and a storage storing a priority order table, wherein the hardware processor: 
obtains an abnormal shadow candidate detection result generated based on a medical image obtained by a medical image generation apparatus (Marx paragraph 73 “prescreening can be a peer review's consensus interpretation of a patient's medical image file, such as normal, abnormal, cancerous, pre-cancerous, benign, unknown, or uncertain, etc”); 
based on the obtained abnormal shadow candidate detection result, determines the number of image interpreters who interpret the medical image (Marx paragraph 76 “if a requisition is of a sufficiently high rank, it might be presented for multiple interpretations to several interpreters”); and 
outputs the determined number of image interpreters and the priority order
 (Marx 132 and 140 “interpreter's interpretation can be assigned a rank or score or the like. Medical images which denote normal anatomy or lack of findings (normal interpretation) may be assigned neutral or negative ranks or scores. Images which denote normal variants may be assigned low positive ranks or scores, and images of abnormal anatomy or pathology may be assigned increasingly higher positive ranks or scores depending upon the seriousness of the finding. For example, “lung fields are clear” may be assigned a rank or score of zero or a negative score. “Infiltrate” may be assigned a rank or score of one. “Pleural Effusion” may be assigned a rank or score of three. “Subdiaphragmatic Air,” a serious sign of a ruptured bowel or stomach, may be assigned a rank or score of seven. “Pneumothorax,” or collapse of the lung, may be assigned a rank or score of six. “Tension Pneumothorax,” a more severe collapse of the lung with actual displacement of the lung, may be assigned a rank or score of ten. “Calcified Nodule” in the context of the lung may be assigned a rank or score of three but in the context of a mammogram may be assigned a rank or score of eight. As another example, “Displaced Fracture” may be assigned a rank or score of three. “Nondisplaced Fracture” may be assigned a rank or score of two. “Foreign Bodies” may be assigned a rank or score of five. “Surgical Sponge” may be assigned a rank or score of ten”).
Marx does not explicitly teach determines a priority order of each abnormal shadow candidate using the priority order table on at least one characteristic of the each abnormal shadow candidate in the abnormal shadow candidate detection result, the at least one characteristic including an abnormal shadow probability and a triage level of the each abnormal shadow candidate.
Taguchi teaches When No in S2, S3 is executed. In S3, it is judged as to whether or not the type of an abnormality is a specified type, herein pulmonary nodules. When Yes in S3, namely the type of an abnormality is the pulmonary nodules, the other selection routine of the examination conditions is executed. This routine is shown in FIG. 116. First of all, in S17, it is judged as to whether or not a size of abnormal shadows is less than a predetermined diameter, herein a diameter 5 cm. When No in S17, namely a size of the abnormal shadows exceeds a predetermined diameter, the existence of the abnormality is considered to be substantially confirmed, and proceed to S18 and then it is judged that the additional examination is unnecessary. According to this judgement, the detected type of the abnormality "pulmonary nodules" and the message "No next examination" are displayed on the display unit 4K. On the other hand, when Yes in S17, namely a size of abnormal shadows is less than a predetermined diameter, it is judged that presence or absence of an abnormality is flexible containing the possibility in an erroneous detection and that the additional examination is necessary, and the examination conditions of the additional examination in S19 and after are set (Taguchi column 113 lines 1-17).
One of ordinary skill in the art would have found it obvious to combine the teachings of Marx in view of the teachings of Taguchi with the motivation of 	improving accuracy in the image diagnosis and reduce a load to the interpreting doctor and the doctor in charge of the patient (Taguchi column 1 lines 53-55).
Marx in view of Taguchi does not teach automatically updates the display screen to display a newly obtained medical image that requires interpretation.
Squilla teaches the display device 24 can also automatically display a "new images available" icon 96 (FIGS. 6-8) (Squilla paragraph 98).
One of ordinary skill in the art would have found it obvious at the time of filing to combine the teachings of Marx in view of Taguchi with Squilla with the motivation to accurately classify the content (Squilla paragraph 81).
Claim 12 is rejected as above.
Claim 16 is rejected as above.
Claim 17-18 are rejected as above.

With respect to claim 2 Marx teaches the information processing apparatus according to claim 1, wherein the abnormal shadow candidate detection result includes information on whether or not an abnormal shadow candidate is present, in response to the abnormal shadow candidate being present according to the abnormal shadow candidate detection result, the hardware processor determines the number of image interpreters to be one or plural, and in response to the abnormal shadow candidate being absent according to the abnormal shadow candidate detection result, the hardware processor determines the number of image interpreters to be one (Marx paragraph 76).

With respect to claim 3 Marx teaches the information processing apparatus according to claim 2, wherein the abnormal shadow candidate detection result includes information on a type of the abnormal shadow candidate, and in response to the abnormal shadow candidate being present according to the abnormal shadow candidate detection result, the hardware processor determines the number of image interpreters to be plural, and determines a department in charge of interpreting the medical image according to the type of the abnormal shadow candidate (Marx paragraph 102 “the prescreened data coordinator 306 can mark a file from the file library 303 such that the distribution module 112 will distribute the file to workstation A 312, workstation B 315, and workstation C 318. In another instance, the prescreened data coordinator 306 can electronically mark a file so that the file is distributed only to workstation A 312”).

With respect to claim 4 Marx teaches the information processing apparatus according to claim 2, wherein the abnormal shadow candidate detection result includes information on a type of the abnormal shadow candidate, and tin response to the abnormal shadow candidate being present according to the abnormal shadow candidate detection result, the hardware processor determines the number of image interpreters to be: one in response to a department in charge of interpreting the medical image that is determined according to the type of the abnormal shadow candidate being identical with a predetermined department (Marx paragraph 79).

With respect to claim 5 Marx teaches the information processing apparatus according to claim 2, wherein the abnormal shadow candidate detection result includes information on an abnormal shadow probability indicating a probability that the abnormal shadow candidate is an abnormal shadow, and in response to the abnormal shadow candidate being present according to the abnormal shadow candidate detection result, the hardware processor determines the number of image interpreters based on whether the abnormal shadow probability is equal to or higher than a predetermined threshold (Marx paragraph 14).

With respect to claim 6 Marx teaches the information processing apparatus according to claim 2, wherein the abnormal shadow candidate detection result includes information on a type of the abnormal shadow candidate, and in response to the abnormal shadow candidate being present according to the abnormal shadow candidate detection result, the hardware processor determines the number of image interpreters according to the type of the abnormal shadow candidate (Marx pargraph 14 and 33).

With respect to claim 7 Marx teaches the information processing apparatus according to claim 2, wherein the abnormal shadow candidate detection result includes information on the number of abnormal shadow candidates about the abnormal shadow candidate, and in response to the abnormal shadow candidate being present according to the abnormal shadow candidate detection result, the hardware processor determines the number of image interpreters to be two or more according to the number of abnormal shadow candidates about the abnormal shadow candidate (Marx paragraph 76).

With respect to claim 8 Marx teaches the information processing apparatus according to claim 2, wherein the abnormal shadow candidate detection result includes information on the number of types of the abnormal shadow candidate, and in response to the abnormal shadow candidate being present according to the abnormal shadow candidate detection result, the hardware processor determines the number of image interpreters according to the number of types of the abnormal shadow candidate (Marx paragraph 132).

With respect to claim 9 Marx teaches the information processing apparatus according to claim 8, wherein the hardware processor determines a department in charge of interpreting the medical image according to the number of types of the abnormal shadow candidate (Marx paragraph 120).

With respect to claim 10 Marx teaches the information processing apparatus according to claim 1, wherein the hardware processor: generates image interpreter assignment information in which the medical image is associated with one or more image interpreters of the determined number; and outputs the image interpreter assignment information (Marx paragraph 80).

With respect to claim 11 Marx teaches the information processing apparatus according to claim 10, wherein the hardware processor gives a notice in response to determining that the medical image cannot be associated with the one or more image interpreters of the determined number (Marx paragraph 113).

With respect to claim 13 Marx teaches the medical image display apparatus according to claim 12, wherein the image interpreter assignment information includes information on the number of image interpreters assigned to interpret the medical image, a department in charge of interpreting the medical image, and each of the one or more image interpreters assigned (Marx paragraph 76); and the hardware processor causes the display to display the list screen of the case in which the medical image is associated with the information on the number of image interpreters assigned to interpret the medical image, the department in charge, and each of the assigned image interpreters (Marx paragraph 132).

With respect to claim 14 Marx teaches the medical image display apparatus according to claim 12, wherein the one or more image interpreters include an image interpreter who belongs to a medical facility different from a medical facility where the medical image has been taken (Marx paragraph 102).

With respect to claim 15 Marx teaches the medical image display apparatus according to claim 12, wherein in response to a case being selected from the case in the list screen, the hardware processor displays an enlarged view of an abnormal shadow candidate region in the medical image of the selected case (Marx paragraph 135).

With respect to claim 19 Marx teaches the information processing apparatus according to claim 1. Marx does not teach wherein the newly obtained medical image is displayed at a top of the display screen when the newly obtained medical image is an urgent case.
Squilla teaches once the content has been associated with a corresponding priority level, for example, each content of the primary priority level can be assigned to one of a preferred priority level and a common priority level within the primary priority level. Once such a hierarchy has been established within the primary priority level, the system 10 can automatically select an optimized display layout wherein the system 10 can automatically display a larger image of the content assigned to the preferred priority level than of the content assigned to the common priority level (Squilla paragraph 84 and Fig. 6). 
One of ordinary skill in the art would have found it obvious at the time of filing to combine the teachings of Marx in view of Taguchi with Squilla with the motivation to accurately classify the content (Squilla paragraph 81).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626